Citation Nr: 0403484	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE


Entitlement to service connection for squamous cell carcinoma 
of the lung.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty service from January 1945 to 
November 1946 and from January 1955 to February 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied service connection for squamous cell 
carcinoma of the lung due to asbestos exposure during 
service.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran claims that he had asbestos 
exposure while aboard the USS Grant in 1945 and while about 
the USS Normandy in 1946.  A March 2003 medical opinion did 
not establish that the veteran's lung cancer was related to 
service.  However, the veteran has recently submitted private 
medical evidence that he has asbestosis which was acquired 
through his occupational exposure to asbestos, as shown on x-
ray.  The veteran maintains that he had no other occupational 
exposure to asbestos, other than alleged inservice exposure.  
This medical evidence, dated in November 2003, has not been 
reviewed by the RO.  Likewise, an April 21, 2003 VA medical 
report has been received which has also not been reviewed by 
the RO.  

In compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), the Board finds that the RO should further develop 
this case.  The RO should verify the veteran's inservice 
alleged occupational exposure to asbestos.  The RO should 
then afford the veteran a VA medical examination in order to 
determine if the veteran's lung cancer is related to asbestos 
exposure to include in light of the November 2003 private 
medical report.  

The veteran has been sent VCAA letters.  Accordingly, VA 
should continue to undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran's 
lung cancer is related to service, he 
must submit that evidence to VA.  

2.  VCAA should continue to be followed.

3.  The RO should verify the veteran's 
inservice alleged occupational exposure 
to asbestos or otherwise establish that 
the RO accepts such exposure.  

4.  The VA should obtain a medical 
opinion.  The examiner should opine as to 
whether the veteran's lung cancer is 
related to asbestos exposure during 
service to include in light of the 
November 2003 private medical report.  

5.  The AOJ should review the evidence 
that has been added to the record.

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



